Citation Nr: 1760279	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent (prior to September 23, 2013) and an initial rating in excess of 50 percent (from September 23, 2013) for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent rating for that disability, effective July 21, 2010.

An April 2014 rating decision granted an increased 50 percent rating for PTSD, effective September 23, 2013.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has made a claim for the highest rating possible and the record reflects that he is currently unemployed. As such, the Board finds that a claim of TDIU has been raised by the record and is currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The Veteran's most recent VA psychiatric examination took place in September 2013.  At that time, it was noted that he was "awaiting SDI [Social Security Disability Income]."  On remand, all records pertaining to the Veteran from the Social Security Administration (SSA) should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thereafter, at his July 2017 hearing, the Veteran testified that his PTSD symptoms had worsened since the time of his last VA psychiatric examination.  He also testified that he received his health care from VA.  On remand, after all outstanding treatment records have been obtained, a new VA psychiatric examination should be scheduled in order to ascertain the current level of severity of the Veteran's PTSD.

Regarding the above inferred claim for a TDIU, the Veteran should be notified of the requirements to establish such a claim, and requested to complete a formal claim (VA Form 21-8940).  The AOJ should complete any necessary development for this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA. The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.
2.  Obtain updated VA treatment records from September 2005 to the present.

3.  Obtain from the SSA complete copies of all records pertaining to the Veteran, including any application(s) and decision(s) regarding SSA disability benefits and all medical evidence considered in making such decision(s).  Any negative search result should be noted in the record and communicated to the Veteran.

4.  After completing the development requested in items 2 and 3, schedule the Veteran for a VA psychiatric examination with a clinician with appropriate expertise in order to ascertain the severity of his PTSD.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

5.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to higher initial ratings for PTSD and TDIU.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

